DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 12/1/21. Claims 1-7 have been amended. Claims 8-12 are new.

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al., on claims 1-3 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Odumodu, on claims 1-7 are withdrawn because the applicant amended the claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3.8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US Publication 2013/0209858).
Regarding claim 1, the Schmitt et al. reference discloses a secondary battery frame comprising a housing having  a lower portion (housing base 3) covering a lower portion of a plurality of battery cells and a pair of side portions integrally formed on the lower portion to cover an outer side of an outermost battery cell among the plurality of battery cells (the walls of 2 of each side of Fig. 1). The housing including a space (pockets 9) formed between the pair of side portions for accommodating the plurality of battery and at least one plate (heat dissipaters 6) disposed in between groups of at least two battery cells of the plurality of battery cells in the space formed between the pair of side portions and to support the plurality of battery cells. The at least one plate is separably coupled to the lower portion of the housing to partition the space formed between the pair of side portions into at least two spaces (by grooves 8). The lower portion extends from a first edge to a second edge, wherein a front edge is formed on the lower portion and connects a front end of the first edge and a front end of the second edge, wherein a rear edge is formed on the lower portion and connects a rear end of the first edge and a rear end of the second edge, and wherein the pair of side portions is extended upward from the front edge and the rear edge, respectively (Fig. 1, the housing base 3 and side walls 2).  
Regarding claim 2, the Schmitt et al. reference discloses the housing and the at least one plate are integrally formed by fitting the plate into the grooves of the base forming the structure as one.

Regarding claim 8, the Schmitt et al. reference discloses the housing dissipates a heat generated from the plurality of battery cells (6).  
Regarding claim 9, the Schmitt et al. reference discloses  is formed of a thermally conductive material ([P0032]).  
Regarding claim 10, the Schmitt et al. reference discloses the at least one plate is formed of a thermally conductive material that dissipates a heat from the plurality of battery cells (Abstract)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Publication 2013/0209858) in view of Odumodu (US Publication 2012/0040223).
	Regarding claim 4, the Schmitt discloses the claimed inventio above and further incorporated herein. The Schmitt is silent in disclosing further comprising a second frame configured to connect electrode tabs of the plurality of battery cells and fix the battery cells, wherein the second frame includes a bus bar interposed between electrode tabs of battery cells adjacent to each other among the plurality of battery cells and configured to be in contact with the electrode tabs of the battery cells adjacent to each other. However, the Odumodu reference discloses a second frame (Fig. 14) configured to connect electrode tabs of the plurality of battery cells and fix the battery cells, wherein the second frame includes a bus bar (100) interposed between electrode tabs of battery cells adjacent to each other among the plurality of battery cells and configured to be in contact with the electrode tabs of the battery cells adjacent to each other. The Odumodu reference discloses the second frame can be designed to ease the assembly and disassembly process, minimize wear on the cell tab surface, and maintain low-resistance electrical conduct after assembly. Therefore it would have been obvious before the effective filing date of the inventio to incorporate a second frame configured to connect electrode tabs of the plurality of battery cells and fix the battery cells, wherein the second frame includes a bus bar interposed between electrode tabs of battery cells adjacent to each other among the plurality of battery cells and configured to be in contact with the electrode tabs of the battery cells adjacent to each other as disclosed by the Odumodu reference for the tabs of the 
Regarding claim 5, the Schmitt et al. reference in view of the Odumodu reference discloses the bus bar is formed in a bent plate shape (Odumodu: Fig. 14, 100).  
Regarding claim 6, the Schmitt et al. reference in view of the Odumodu reference discloses the second frame includes a support part (Odumodu:105) configured to be in contact with the bus bar and fix positions of the two battery cells adjacent to each other (Odumodu: Combination of Fig. 14 and 13) and wherein the support part is interposed between the electrode tabs of the two battery cells adjacent to each other and configured to be in contact with an inner surface of the bus bar (As can be seen in Fig. 14, wherein the busbar is configured to be in contact with an inner surface of 100; [0051]).  
Regarding claim 7, the Schmitt et al. reference in view of the Odumodu reference discloses the second frame is disposed at both sides of each battery cell of the plurality of battery cells from which electrode tabs of each battery cell are withdrawn (Odumodu: as can be seen in Fig. 13 when 100 is withdrawn), and wherein the bus bar is interposed between electrode tabs of the two battery cells adjacent to each other and the support part is fixedly inserted into an inner surface of the bus bar and the bus bar is fixedly in contact with each battery cell of the two battery cells adjacent to each other (Odumodu: as can be seen in Fig. 13).
Regarding claim 11, the Schmitt et al. reference in view of the Odumodu reference discloses the bus bar is provided in plural numbers (Odumodu: multiple 100, 
Regarding claim 12, the Schmitt et al. reference in view of the Odumodu reference discloses electrode tabs of adjacent battery cells have the same polarity such that the two battery cells adjacent to each other are connected in parallel by the bus bar (Fig. 16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,873,114. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of do not preclude each other.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the matter specifically challenged in the argument.
In addition, limitations argued such as “uni-body” is unclaimed and therefore is moot. By definition of integral is broadly defined as to make a whole structure. Even if the plates are inserted into a base, it would therefore make a whole structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725